Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2008

Lombardo v. Comm of PA Welfare
Precedential or Non-Precedential: Precedential

Docket No. 06-4628




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lombardo v. Comm of PA Welfare" (2008). 2008 Decisions. Paper 444.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/444


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                    No. 06-4628
                                   ____________

                            MICHAEL A. LOMBARDO

                                           v.

   COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF PUBLIC
WELFARE; ESTELLE RICHMAN, Secretary of the Department of Public Welfare, in
                      her official capacity,

                                                Appellants

                                   ____________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                                (No. 06-cv-00732)
                   District Judge: Honorable William J. Nealon

                             Argued October 24, 2007

       Before: SLOVITER, CHAGARES, and HARDIMAN, Circuit Judges.

                                   ____________

                              (Filed: August 25, 2008)

                                   ___________

                         ORDER AMENDING OPINION
                               ____________


    It has come to the attention of the Court that Pennsylvania’s Sectretary of Public
Welfare was incorrectly named in the body of the opinion. At the direction of the Court

is it hereby O R D E R E D that the opinion is hereby amended to correctly identify the

Secretary as Estelle Richman on pages 2 and 3 of the opinion.




For the Court,


Marcia M. Waldron, Clerk


Dated: September 12, 2008